DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second reflective parts are formed in a spherical shape or an aspherical shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 11, 12, 13, 15 “the light” is used interchangeably between “the light introduced”, “the light transmitted”, and “the light” however when the term “light” is initially introduced it pertains to “light reflected from the object”.  Correction is required to clearly define “the light” in each of these claims and maintain consistency in the claims.  
Referring to claim 3, note line 7 includes “the light” however the examiner believes “the light” in this line draws antecedent basis from “the parallel light”.  Appropriate correction is required. 
The remainder of the claims are also rejected under 112 2nd based on the dependency of claim 1. 
 
Claim Rejections - 35 USC § 102


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (20130135605).
Referring to claim 1, Wada shows a distance measuring sensor assembly comprising: a housing (see figure 1 Ref 42);

a first lens disposed on an upper part of the housing (see figure 1 Ref 39);
a sensor module (see figure 1 Ref 31) which is disposed inside the housing and comprising a light emitting part (see figure 1 Ref 32) aligned with the first lens and emitting light toward an object (see figure 1 note the axis of emitting light) and a light receiving part disposed adjacent to the light emitting part (see figure 1 Ref 33);
a reception part which is provided disposed on the upper part of the housing and spaced apart from the first lens, and into which light reflected from the object is introduced (see figure 1 note the reception part is the opening in the housing Ref 42 where the axis of the received light enters);

an optical waveguide part which is coupled to the second lens and guides configured to guide the light transmitted from the second lens to the light receiving part (see figure 1 Ref 41 and 43).
Referring to claim 2, Wada shows the first lens adjusts a divergence angle of the light emitted from the light emitting part (see figure 1 Ref 39 note the biconvex shape of the lens as shown by Wada inherently adjusts the divergence angle of the light emitter).
Referring to claim 6, Wada shows the second lens is configured to be integrally coupled to the reception part (see figure 1 Ref 40).
Referring to claim 8, Wada shows the second lens comprises a spherical lens or an aspherical lens (see figure 1 Ref 40).
Referring to claim 10, Wada shows an inner surface of the optical waveguide part is configured to allow total reflection (see figure 1).
Referring to claim 11, Wada shows the second lens and the optical waveguide part are configured to focus the light introduced into the reception part on the light receiving part (see figure 1 note the second lens Ref 40, the first reflector Ref 43a, and the second reflector Ref 41a transmit light to the detector Ref 33a).
Referring to claim 18, Wada shows an electronic device comprising the distance measuring sensor assembly according to claim 1 (see abstract).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (20130135605) in view of Hudman (20150097947).
Referring to claim 3, Wada fails to specifically show but Hudman shows the first lens comprises: 
a light adjusting member configured to adjust the light emitted from the light emitting part to parallel light (see figure 8 Ref 820); and
a divergence angle adjusting member provided disposed on the light adjusting member and configured to spread the parallel light transmitted from the light adjusting member to adjust a divergence angle of the light (see figure 8 Ref 830).  It would have been obvious to include the lens as taught by Hudman because this allows for a wider field of transmission of the light source.  
Referring to claim 4, the combination of Wada and Hudman renders obvious mountains and valleys are alternately formed on an upper surface of the divergence angle adjusting member (see paragraph 85-86 note the second optical element Ref 803 includes a number of “features” for diffracting light as shown by figure 8, also see figure 10A where the number of features include alternating an upper layer of mountains and valleys).  
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (20130135605) in view of Tu (9312402).
Referring to claim 5, Wada fails to show at least one of the first lens, the second lens, and the optical waveguide part is configured to transmit or reflect only light of a specific wavelength.
Tu shows a similar device including at least one of the first lens, the second lens, and the optical waveguide part is configured to transmit or reflect only light of a specific wavelength (see abstract).  It would have been obvious to include the wavelength specific transmission and detection as shown by Tu because this allows the device to avoid false detections from noise.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (20130135605) in view of Oka (6972834).
Referring to claim 7, Wada fails to specifically show an upper surface of the second lens is inclined upward toward the first lens.
Oka shows a similar device that includes an upper surface of the second lens is inclined upward toward the first lens (see figure 4 and 5 note Ref 204 of Ref 5).
It would have been obvious to include the inclined second lens as shown by Oka because this allows for light collection that is directly in line with the transmission axis as taught by Oka.  

Referring to claim 12, Wada fails to show but Oka shows the optical waveguide part comprises:

a first reflective part disposed on one side of the body part and reflects configured to reflect the light transmitted from the second lens (see figure 11a Ref 43); and
a second reflective part disposed on the other side of the body part and facing the first reflective part to transmit the light reflected from the first reflective part to the light receiving part (see figure 3 Ref 41).  It would have been obvious to include the body as taught by Oka because this allows for consistent alignment of the between the reflective surfaces.  
Referring to claim 13, the combination of Wada and Oka shows the first reflective part is disposed under the second lens and is configured to reflect the light transmitted from the second lens to the second reflective part (see figure 11a Ref 8 is disposed under the second lens Ref 5).
Referring to claim 14, the combination of Wada and Oka shows the first and second reflective parts are formed in a concave cylindrical shape, and focal lines formed by the first and second reflective parts are perpendicular to each other on the light receiving part to form a focus (see figure 11a Ref 44 and 42).  It would have been obvious to include the concave cylindrical shape as shown by Oka because this allows the aberration of the optical system to be reduced as taught by Oka in paragraph 70.  
Referring to claim 15, with the concave cylindrical reflectors as shown by Oka it would have been obvious to include the claimed equation to optimize the focal lengths, 
Referring to claim 16, Wada in view of Oka renders obvious the first and second reflective parts are formed in a spherical shape or an aspherical shape because this is an extremely well known alternative to the concave cylindrical shape as shown by Oka, this adds no new or unexpected results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (20130135605) in view of Matsui (4313654).
Referring to claim 9, Wada fails to specifically show the second lens comprises a cylindrical lens.
Matsui shows a similar device that includes the use of a second lens that comprises a cylindrical lens (see figure 3 and 4 also see column 8 lines 50-55).  It would have been obvious to include the cylindrical lenses as taught by Matsui because they are well known alternatives for transmitting light to a position sensitive detector, this is extremely well known and adds no new or unexpected results.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (20130135605) in view of Oka (6972834) and further in view of Grassl (4397547).
Referring to claim 17, Wada in view of Oka fails to specifically show the body part narrows in width from the first reflective part toward the second reflective part.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645